USCA4 Appeal: 22-4012      Doc: 33         Filed: 11/28/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4012


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TRENT LESEAN CREECH,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:20-cr-00167-FL-1)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Christopher S. Edwards, WARD & SMITH, PA, Wilmington, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4012      Doc: 33          Filed: 11/28/2022     Pg: 2 of 3




        PER CURIAM:

               Trent Lesean Creech pleaded guilty, pursuant to a written plea agreement, to

        possession of a firearm as a convicted felon, in violation of 18 U.S.C. § 922(g). The district

        court sentenced Creech to 63 months’ imprisonment and Creech timely appealed. On

        appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        stating that there are no meritorious grounds for appeal but questioning whether Creech’s

        sentence is procedurally reasonable. Although informed of his right to do so, Creech has

        not filed a supplemental pro se brief. The Government has moved to dismiss the appeal

        pursuant to the appeal waiver contained in the plea agreement; Creech opposes the motion.

        We dismiss in part and affirm in part.

               First, we conclude that Creech knowingly and voluntarily waived his right to appeal

        and that the issue Creech seeks to raise on appeal falls squarely within the scope of his

        appellate waiver. Second, in accordance with Anders, we have reviewed the record in its

        entirety and have discerned no meritorious issues for appeal outside the scope of the

        waiver. Accordingly, we grant, in part, the Government’s motion to dismiss and dismiss

        the appeal as to all issues within the waiver's scope. We affirm the remainder of the

        judgment.

               This court requires that counsel inform Creech, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Creech requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel's motion must state

        that a copy thereof was served on Creech. We dispense with oral argument because the

                                                      2
USCA4 Appeal: 22-4012      Doc: 33         Filed: 11/28/2022     Pg: 3 of 3




        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              DISMISSED IN PART,
                                                                               AFFIRMED IN PART




                                                    3